DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The terminal disclaimer filed on November 19, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application No. 16349578 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 12-56 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 50 recites the limitation, “the entrained polymer composition is placed into the container after being contacted with moisture.”  This limitation cannot be found in the disclosure as originally filed and is therefore New Matter.  Paragraph 91 of the specification as filed discusses release of moisture within the container resulting in contact with the entrained polymer to generate chlorine dioxide.  While paragraph 94 discusses a trigger being contacted with moisture, this does not discuss a step of contacting the entrained polymer with moisture prior to placement into a container.  The two methods disclosed on paragraphs 105 and 106 also do not discuss contact of the entrained polymer with moisture prior to placement into a container.  Both paragraphs discuss an entrained polymer film that is sealed within a container and not in direct contact with a moisture saturated substrate.  Paragraph 146, which also discusses a method for inhibiting or preventing the growth of microbes in a closed container, also does not discuss contact of the entrained polymer with moisture prior to placement into a container, but rather, discusses activation by moisture on the food or exuded by the food.  Similarly, paragraph 147, 148, 151, 154 discusses a source of moisture within the container and therefore do not suggest contact of the entrained polymer with moisture prior to placement into a container.  The examples which start on paragraph 156 also do 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 33 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation, “the acid.”  This limitation lacks proper antecedent basis to the claim from which it depends.
Claim 33 recites, “the product.”  This limitation lacks proper antecedent basis to the claim from which it depends.
Claim 39 recites the limitation, “the pathogen.” This limitation lacks proper antecedent basis to the claim from which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12-28, 30, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kibele (WO 2014152539) in view of Speronello (US 6676850) and Annous (US 20170332674).
Regarding claim 12, Kibele teaches an entrained polymer composition (see the abstract) comprising a base polymer (see at least, paragraph 5); a channeling agent (see at least paragraph 5, “channeling agent”) that forms channels through the base polymer (see figure 2 and 10, item 45; paragraph 24 - “the channeling agent forms interconnecting channels through the entrained polymer”).  Kibele further teaches an agent that can release an antimicrobial gas (see paragraph 22, 34 and 36: “an antimicrobial agent” “releasing material could be in the form of a … gas”).  Kibele also teaches that the active agent can react with a selected material (see the abstract); and where the selected material can be moisture  (see for example, paragraph 26 which states that moisture can travel through the channels in the entrained  polymer to the particles of an active agent that would react with the moisture).
Claim 12 differs from Kibele in specifically reciting, “a chlorine dioxide gas releasing agent comprising an alkaline metal chlorite, wherein the chloride dioxide gas releasing agent forms chlorine dioxide gas by reaction with moisture.”
However, as discussed above, Kibele already teaches that the releasing agent can release an antimicrobial gas.  Speronello teaches compositions for controlled release of chlorine dioxide gas, at 0.001-1000ppm (see the abstract) for killing microbes (see column 1, lines 43-46) where the releasing agent comprises an alkaline metal chlorite (see the abstract and at least, column 4, line 55), and where the chlorine dioxide is released due to the reaction of the metal chlorite in the presence of water vapor (see the abstract).  Speronello teaches such compositions to release gas within a closed container (see for example, examples 1-3 - “sealed glass jar”).  Annous has been further relied on to teach that it has been desirable to release chlorine dioxide into sealed packages (see paragraph 2) for killing microorganisms on a food item (see paragraph 2), where gaseous chlorine dioxide has the ability to penetrate and inactivate human pathogens, such as salmonella (see paragraph 10), attached to hard-to-reach sites on produce surfaces (see paragraph 4).  Annous further teaches active packaging that releases chlorine dioxide as desired (see paragraph 8, 9) and where the chlorine dioxide gas releasing agent comprises an alkaline metal chlorite (see at least, the abstract “sodium chlorite”).  
Since Kibele already teaches the desirability of providing antimicrobial releasing agents in the channels of the polymer, to thus modify Kibele and to use another conventional antimicrobial release agent such as a chlorine dioxide gas generating release agent, as taught by Speronello, would have been obvious to one having 
Regarding claim 13, in view of Speronello, the combination teaches the alkaline metal chlorite is sodium chlorite or potassium chlorite (see Speronello, column 4, line 55)
Regarding claim 14, Kibele teaches the channeling agent can be polyethylene glycol (see paragraph 6, 75 and 80, for example).
Regarding claim 15-16, in view of Speronello, the combination teaches a catalyst such as sulfuric acid mixed with metakaolin, which would have been known to one having ordinary skill in the art to be calcined clay (see column 9, lines 42-15).  Speronello also teaches hydrous clays such as bentonite (see column 5, lines 3-6) and acidified clays (column 4, line 13) contacted with acids such as sulfuric acid (column 5, lines 15).  Speronello also teaches the powder can include a humidity trigger, such as calcium chloride (column 5, lines 8-10; column 5, lines 26-27; column 6, lines 65-66).  
To thus modify the combination to include a catalyst and moisture trigger would have been obvious to one having ordinary skill in the art, for the purpose of controlling the reaction for releasing the chlorine dioxide gas. 
Regarding claim 17, Kibele teaches the base polymer can be present at 24-60% (see page 29, claim 49), thus encompassing the claimed range.    Kibele further teaches the channeling agent present at 2-10%, and thus falls within the claimed range.  Kibele further teaches that the active agent (i.e. the antimicrobial gas releasing agent) can be present at 10-80% or even 50-70 or 55-65% by weight of the entrained polymer (see 
Regarding claim 18, as discussed above with respect to claim 17, Kibele teaches the entrained polymer comprises 24-60% by weight of the base polymer.  The combination as discussed above with respect to claim 17 further teaches the remaining quantities of the channeling agent and chlorine dioxide gas releasing agent, as discussed above.  To use a specific quantity within this range would have been obvious to one having ordinary skill in the art, based on factors such as the desired size and structure for the entrained polymer.
Regarding claim 19, Kibele teaches a base polymer encompassing the amount of 30-50% by weight, as discussed above.  Kibele further teaches the base polymer can comprise ethyl vinyl acetate (see paragraph 40); the channeling agent can be polyethylene glycol (as discussed above) and can be present at 2-10% or 5% (paragraph 75) or 10% (page 29, claim 47), for example, which falls within the claimed range.  As also discussed above with respect to claim 17, the combination teaches the active agent present at 50% and therefore, suggests a chlorine dioxide gas releasing agent present at 50%.
Regarding claims 20-21, as discussed above with respect to claim 17, Kibele suggests the active agent be used at 50-70 or 55-65% by weight of the entrained 
Regarding claim 22, as discussed above with respect to claim 17 and 19, Kibele teaches the channeling agent present at 2-10% and therefore encompasses and overlaps with the claimed range; where the specific quantity would have been obvious to one having ordinary skill in the art, based on the degree of channeling desired.
Regarding claim 23, Kibele encompasses the claimed amount of the ethyl vinyl acetate base polymer and the combination encompasses the amount of the chlorine dioxide gas releasing agent.  Regarding the channeling agent, Kibele teaches 10% channeling agent such as polyethylene glycol, as discussed above, which can be construed to be “about 12% by weight.”  As Kibele teaches the channeling agent to be used for forming channels through the entrained polymer and for transport of a gas phase substance (see paragraph 16) the specific amount of channeling agent would have been obvious to one having ordinary skill in the art for achieving the desired quantity of channeling and degree of gas phase transport.
Regarding claim 24, Kibele teaches the entrained polymer composition can be a plug, or liner (see page 28, claim 33, 36) as well as films (see paragraph 72 - “films made of the following materials…”).  
Regarding claim 25, it is noted that the claim is directed to a product.  Since the combination teaches an amount of a chlorine dioxide gas releasing agent, the combination is seen to teach an amount of chlorine dioxide gas.  The claim does not provide any specificity as to a particular “modification” of the type or weight proportion of the channeling agent.  As Kibele already teaches a range for the channeling agent, the 
Regarding claim 26, Kibele teaches the polymer composition within an enclosure (see figure 4, 6, 9).  Kibele further teaches a product within the enclosure (see paragraph 4).
Regarding claim 27, the combination applied to claim 26 is incorporated herein to teach an enclosure, which can be construed as a closable container (see figures 4, 6, 9).  As already discussed above with respect to claim 12, the combination teaches the recited entrained polymer composition.
Regarding claim 28, as discussed above with respect to claim 19 and 23, Kibele teaches the base polymer comprising ethyl vinyl acetate and the channeling agent comprises polyethylene glycol. In view of Speronello, the combination teaches a sulfuric acid clay as an acid catalyst, as discussed above with respect to claim 16.
Regarding claim 30, the combination applied to claims 26 and 27 teach a closable container having an article of an entrained polymer disposed into the interior space of the container (see figure 4, item 55 for example; and see Kibele who teaches a plug of the entrained polymer within a container; paragraph 10, 42).
Regarding claim 32, as shown in figure 9, Kibele teaches a flexible plastic bag.
Regarding claim 33, the combination teaches a closed container having a chlorine dioxide releasing agent being generated within the container.  It is thus seen that the combination teaches a chlorine dioxide gas released within the closed container.  Regarding being released for a sufficient time and concentration to inhibit .

 Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 27 above, which relies on Kibele (WO 2014152539) as the primary reference, and in further view of Machado (US 20110253562).
Regarding claim 29, Kibele also teaches on paragraph 62 that the container can be closed.  Figure 9 of Kibele teaches an upper surface of the package that contains the entrained polymer article.  Figure 9 could be construed as teaching a “cover” having the entrained polymer, and thus being a lidding film.  
If it could have been construed that this was not the case, then Machado further teaches on figure 8, item 222 that a cover provided to close the container can have the gas generating article (figure 8, item 240) thereon; and where said gas generating article can produce chlorine dioxide (paragraph 44).  In view of these teachings, and since Kibele essentially teaches that the entirety of the interior surface of the closed package can have the entrained polymer article, to thus modify Kibele and to also include the entrained polymer article on the cover would have been obvious to one having ordinary skill in the art for the purpose of providing the gas generating article around the entirety of the product and package interior space.
Further regarding claim 29, it is noted that in view of Machado, the combination teaches the cover is a lid.  As shown in Kibele’s figures, the entrained polymer article is seen to be incorporated into the packaging walls, and to thus similarly incorporate the .

Claim 35-36, 40, 41, 42, 46-51, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kibele (WO 2014152539) in view of Speronello (US 6676850) and Annous (US 20170332674) and in further view of Machado (US 20110253562) and Wood (US 20140154370).
Regarding claim 35, Kibele, Speronello and Annous have been incorporated herein as already discussed in the rejections above.
Kibele is seen to teach a system for inhibiting grown of microbes on a product, because Kibele encompasses teaching the release of an antimicrobial gas (see paragraph 34 - “released…in the form of a solid, gel, liquid or gas… antimicrobials…aromatic medicines…air-borne active chemicals…”; paragraph 62 - “container 61 is closed”).  
In view of Speronello the combination further teaches the entrained polymer further including an active agent that can release chlorine dioxide as an antimicrobial gas.  
Regarding release of the gas into the headspace of a volume of the interior space of the container, in view of Kibele teaching that the materials can release a gas, there would have been a reasonable expectation of some headspace formed within the container that is not occupied by the product.  This would further have been obvious in view of Kibele teaching a closed package (see figure 9), where the active component 
 If it could have been construed that Kibele was not specific in teaching a headspace that is not occupied by the product, then it is noted that Machado teaches sealed containers that have a headspace (see figure 5 and 8) and where an active agent that can release an antimicrobial gas is placed within the container (see paragraph 44 - “release at least one agent… and thus further modify the atmosphere of the MAP to gain the desired effect… Additionally, the releasing device… control a release of chlorine dioxide for sanitation of the contents…”).  Wood further teaches packages for fruits and vegetables (see figures 2, 3; paragraph 125) where a chlorine dioxide can be released (paragraph 52) into the headspace, where water vapor in the headspace can cause the active ingredient to be released (see paragraph 151).
Since Kibele already teaches an active agent that can release an antimicrobial agent in the form of a gas and where the release is due to moisture (paragraph 26, 28); and since Kibele also teaches packaging respiring fruits and vegetables (paragraph 31), to thus modify Kibele and to provide a headspace that is not occupied by the product would have been obvious to one having ordinary skill in the art, for the purpose providing the space for allowing the gas to be distributed throughout the container so as to provide disinfection to the contents within the package as well as for using the headspace to activate the ingredient that is to be released due to water vapor within the headspace.
Regarding claim 36, Kibele teaches a closable container, as already discussed above with respect to claim 27 and 29.
Regarding claim 39, as the combination teaches releasing chlorine dioxide gas, the combination is seen to be capable of inhibiting growth of the claimed pathogens.
Regarding claim 40, as the combination teaches the release of an antimicrobial gas for minimizing and inhibiting microbes, it would have been obvious to one having ordinary skill in the art to provide a concentration of gas for inhibiting microbes over a given period of time so as to keep the contents of the package sterile.  It is further noted that claims 35 and 40 are only directed to the “system” (i.e. apparatus) and thus is not seen to be limiting as to the particular material worked upon.
Regarding claim 41, Kibele teaches that the product can be a medical device (paragraph 4) as does Speronello (column 8, line 25) and Annous (Paragraph 25).
Regarding claim 42, Kibele teaches what can be construed as a flexible plastic bag, as shown in figure 9.  Kibele teaches that the sheets are two laminates that are joined together to form a sealed packaging interior.  The laminates together are seen to form a plastic bag, as the entrained polymer sheet is plastic based, as can the outer layer 80, which is a barrier substance of a similar material as the base polymer (see paragraph 40, 61, 67-69 and page 28, claim 39-40).  
Regarding claim 46, Kibele teaches the channeling agent can be polyethylene glycol, as already discussed in the previous rejections above.
Regarding claim 47, the combination applied to claim 35 teaches a system that can inhibit growth of microbes, because the combination teaches a closeable package with a headspace and further teaches an entrained polymer composition that can be 
Regarding claim 48, the claim is rejected for the reasons similarly discussed above with respect to claim 17 and 18 above.
Regarding claims 49 and 50, since the combination teaches moisture activation for releasing chlorine dioxide gas, whether one having ordinary skill in the art first activated the chlorine dioxide gas releasing agent or first placed the entrained polymer into the container before activating the chlorine dioxide gas releasing agent would have been an obvious rearrangement of steps, which is not seen to provide a patentable distinction over the combination.  That is, to pre-activate the entrained polymer prior to placement into the container would have been obvious to one having ordinary skill in the 
Regarding claim 54, Kibele and Speronello teach the product can be a medical device, as discussed above with respect to claim 41.   Regarding the chlorine dioxide gas not affecting the quality of the medical device, the claim does not provide any specificity as to what “quality” refers to.  Nonetheless, as the art teaches the use of chlorine dioxide gas for its art recognized and Applicant’s intended function, to ensure that the chlorine dioxide gas did not affect the medical device would have been obvious to one having ordinary skill in the art, so as to be able to keep the medical device free of contaminants while also maintaining the effectiveness of the medical device.


Claims 43 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 47 above, which relies on Kibele (WO 2014152539) as the primary reference and in further view of Martin (US 20060197058).
Regarding claim 43, the claim differs from the combination in specifically reciting that the chlorine dioxide gas releasing agent is coated to provide a release profile.
It is noted however, that Martin ‘058 teaches the use of a gelling agent as a coating (see the abstract: “gelatinous structure”) that coats a chlorine dioxide producing agent which comprises an alkaline metal chlorite such as sodium chlorite, together with calcium carbonate and an acid (see paragraph 72, 73, 75, 77) and where the coating is a water soluble binder structure (see paragraph 107) which also slows down the 
To thus modify the combination and to provide a coating to the chlorine dioxide releasing agent, such as a water soluble coating would have been obvious to one having ordinary skill in the art for achieving the desired sustained release of the chlorine dioxide gas.

Claims 31, 45 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 30, 35 and 47 above, which relies on Kibele (WO 2014152539) as the primary reference and in further view of Wellinghoff (US 20080026029).
Regarding claims 31, 45 and 51, Kibele teaches that the entrained polymer can be part of the construction of rigid containers, as a plug inserted into the interior of the container (paragraph 42), and can also be a liner that can conform to an interior of the container, or can be simultaneously co-molded with the container body (see paragraph 43).  Paragraph 44 teaches that the entrained polymer can be used to form an entrained polymer sheet.  This is seen to suggest that the entrained polymer can be provided as a film.  In view of figure 9, Kibele is seen to teach 
Claims 31, 45 and 51 differ in specifically reciting that the film has a thickness of 0.1mm to 1mm. 
However, Wellinghoff teaches that pellets having a gas releasing powder (paragraph 111) can be formed into a film that has a thickness of 10 mil (see paragraph 112).  Wellinghoff teaches powders incorporated into forming various thermoplastic articles (paragraph 59) and where the powders can generate gas (see paragraph 64) for releasing chlorine dioxide sufficient to eliminate bacteria fungi, molds etc (paragraph 9).  Wellinghof’s teachings of a film a thickness of 10 mil equates to a thickness of 0.25mm.  
To thus modify Kibele who already teaches various forms of the entrained polymer provided as a film, and to use a thickness of 0.25mm for instance, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventional thicknesses of films that can generate and release gas therefrom.


Claims 34 and 44 is is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 33 and 35 above, which relies on Kibele (WO 2014152539) as the primary reference and in further view of Machado (US 20110253562), Wood (US 20140154370) and Shelley (US 20090067760).
Regarding claims 34 and 44, Kibele (figures 4-6) teaches the container having at least one sidewall, the at least one sidewall having a sidewall midline.  The liner that comprises the entrained polymer as shown in figure 6 is seen to be disposed on the container sidewall and therefore, teaches a film disposed above the midline on at least one of the side-walls.
If it could have been construed that Kibele did not teach the entrained polymer film as above the midline, then it is further noted that Machado teaches in figure 8, that the gas generating agent (see paragraph 44 - “release at least one agent… and thus further modify the atmosphere of the MAP to gain the desired effect… Additionally, the releasing device… control a release of chlorine dioxide for sanitation of the contents…”) can be positioned on the container sidewall, near a midpoint of the container sidewall (see figure 8, item 226 and at least, paragraph 69).  Wood similarly teaches a chlorine dioxide gas generating article (paragraph 52) positioned on a container sidewall, and positioned above the midline on the sidewall, because the gas generating article spans the entirety of the container sidewall (see figure 4).  Additionally, Shelley teaches chlorine dioxide generating (paragraph 98) articles (see figure 2, item 50; paragraph 73) where the gas generating structure is positioned higher on the container sidewall such that it would have been obvious to one having ordinary skill in the art that the gas generating article would have had a midline that would have been at least as high as the sidewall midline, or higher.  Therefore, positioning Kibele’s film on the container sidewall such that the film is above the midline of the container sidewall would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on conventional positioning of a gas generating article on a container sidewall.

Claims 37-39 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 35 above, which relies in Kibele (WO 2014152539) as the primary reference, and in further view of Barenberg (US 5980826).
Regarding claim 37-39, the combination teaches a system that should be able to remove contaminants from a product.  
Regarding the limitation of, “the concentration of the chlorine dioxide gas formed in the headspace is sufficient to effectuate at least a 1 log base 10 reduction in colony forming units per gram of at least one type of pathogen in a span of 2 days,” as recited in claim 37; and regarding the limitation of, “the concentration of the chlorine dioxide gas in the headspace is sufficient to effectuate a 1 log to 4 log base 10 reduction in colony forming units per gram of at least one type of pathogen in a span of 2 to 13 days”  it is noted that Annous teaches removal of pathogens such as salmonella (paragraph 45) and Speronello teaches that the concentrations produced can be 0.001-1000ppm and where the gas can be released for 13 days (see the figures which show a span of about 350 hours (i.e. 14.5 days)).  
It is further noted that Barenberg teaches that the chlorine dioxide gas could be released over one to 200 days (see column 12, lines 57-63).  Barenberg also teaches a maximum initial loading of 10-20ppm chlorine dioxide where higher loadings can be used to increase the maximum initial concentration and prolong the release (see column 27, lines 44-57).  
To thus modify the combination and to control the quantity of the antimicrobial release agent so as to extend the period of time that the chlorine dioxide would be released would have been obvious to one having ordinary skill in the art, as a matter of routine experimentation commensurate with the desired period during which the food 
Regarding claim 39, in view of Annous, the combination teaches Salmonella as one of the pathogens (see Annous paragraph 45). 

Claims 52-53, 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 47 above, which relies on Kibele (WO 2014152539) as the primary reference and in further view of Barenberg (US 5980826) and as evidenced by ATSDR.
Regarding claim 52, Kibele teaches that the product can be a food product (paragraph 31 - “foods”).  Speronello also teaches foods (column 3, lines 25-26) as does Annous (paragraph 25).  The combination also teaches the desirability of exposing foods to chlorine dioxide gas.  Regarding the chlorine dioxide gas not adversely affecting the quality of the food product, it is noted that as the combination teaches the use of the gas on foods, to allow the chlorine dioxide gas to provide its antimicrobial properties while ensuring that it does not alter the characteristics of the food would clearly have been obvious to one having ordinary skill in the art, as a matter of design.
Claim 52 differs from the combination applied to claim 47 in specifically reciting the amount of time to reach a particular concentration after initiation.
It is noted however, that combination applied to claims 47 and 48 above, teaches similar amounts of the chlorine dioxide gas releasing agent as well as channeling agent.  Thus, there would have been a reasonable expectation of similar compositions 
Furthermore, Figure 1 and figure 2 of Speronello teaches that a desired concentration can be reached within 24 hours after initiation.  Speronello further teaches that the reaction to produce the chlorine dioxide gas can last for several minutes to many hours based on the relative amounts of the constituents in the chlorine dioxide gas releasing agent (see column 7, lines 56-67).  Because Speronello also teaches that the desired concentration can be 10, 100 or 1000 ppm, for instance, it would have been obvious to one having ordinary skill in the art that the period of time for achieving the desired concentration would have been a function of the amount of the various components for reaction and would have been would have been obvious to one having ordinary skill in the art as a matter of routine optimization.  In any event, Barenberg further evidences that the chlorine dioxide can be released over one to 200 days (see column 12, lines 57-63) with a maximum loading of 10-20ppm and where higher loadings can be used to increase the initial concentration and prolong the release (see column 27, lines 44-57).  Barenberg further teaches in figure 4, 5 and 9 that the amount of time to achieve the desired concentration after initiation would have been within the claimed range (see also column 25, lines 10-25 and column 25, lines 50-60; column 27, lines 52-56).  See also column 5, line 63 to column 6, line 6 of Barenberg, where the composition can be altered for controlling the rate of gas generation.  To thus modify the combination and to have the desired chlorine dioxide gas present within a particular amount of time after initiation of the reaction would have been obvious to one having ordinary skill in the art, as a matter of routine experimentation.
Regarding claim 53, it is noted that Speronello teaches that the concentrations produced can be 0.001-1000ppm and where the gas can be released for 13 days (see the figures which show a span of about 350 hours (i.e. 14.5 days)).  
It is further noted that Barenberg teaches that the chlorine dioxide gas could be released over one to 200 days (see column 12, lines 57-63).  Barenberg also teaches a maximum initial loading of 10-20ppm chlorine dioxide where higher loadings can be used to increase the maximum initial concentration and prolong the release (see column 27, lines 44-57).  
To thus modify the combination and to control the quantity of the antimicrobial release agent so as to extend the period of time that the chlorine dioxide would be released would have been obvious to one having ordinary skill in the art, as a matter of routine experimentation commensurate with the desired period during which the food product should be exposed to the chlorine dioxide atmosphere.
Regarding claims 55-56, which recite that the concentration is no longer detectable after a particular period of time, it is noted that Speronello further teaches that the reaction to produce the chlorine dioxide gas can last for several minutes to many hours based on the relative amounts of the constituents in the chlorine dioxide gas releasing agent (see column 7, lines 56-67).  This is seen to suggest that the concentration of gas present can be released for several minutes, such that it would have been obvious for the concentration to not have been detectable after 48 hours, especially since the combination teaches similar amounts of the channeling agent and chlorine dioxide gas releasing agent.  Barenberg further evidences that the chlorine dioxide concentration can reach near 0 ppm within about 27 hours (95581 seconds) .

Claim 50 is further rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 47 above, which relies on Kibele (WO 2014152539) and in further view of Abbott (US 20170157904).
Further regarding claim 50, it is noted that Abbott has been further relied on to teach that it has been notoriously conventional to activate a chlorine dioxide gas releasing agent by contacting with moisture, prior to placement into a package.  For example, Abbott teaches on paragraph 63 that the packaging line atmosphere can be controlled to ensure that the chlorite containing layer can be exposed to moisture prior to filling the contents into the package and sealing thereof.  This teaches one having ordinary skill in the art, that it has been conventional to activate the gas producing agent prior to filling a package with a food or medical product that is to be exposed to the chlorine dioxide gas.  Therefore, to modify the combination and to first activate the entrained polymer comprising the chlorine dioxide gas producing agent, would have been obvious to one having ordinary skill in the art, as a rearrangement of parts, recognized for achieving a similar function of pre-activating the gas producing agent.

Response to Arguments

On page 9 of the response, Applicant urges that Kibele fails to teach a chlorine dioxide gas releasing agent together with a triggering of the antimicrobial gas release by moisture.  Applicant further urges that Kibele does not suggest the use of a polymer composition with an alkaline metal chlorite active would succeed in controlling the release and presence of chlorine dioxide gas in the headspace of a package.
This urging is not seen to be sufficient to overcome the rejection.  It is initially noted that Kibele is seen to encompass and envision active agents that can release an antimicrobial agent in the form of a gas (see paragraph 34).  Additionally, Kibele is suggesting a similar polymer base and channeling agent as that disclosed and claimed by Applicant.  As such, to modify Kibele who already encompasses and suggests an antimicrobial agent that can be released as a gas, and to use another known type of antimicrobial agent that can be released as a gas, as taught by Speronello would have been obvious to one having ordinary skill in the art, for the purpose of taking advantage of the benefits of chlorine dioxide to inhibit microbial contamination of packages.  In view of the combination teaching similar chlorine dioxide gas releasing agents that can be activated by moisture; and in view of the combination teaching a similar polymer base with similar channeling agent, it would have been obvious to one having ordinary skill in the art that the combination would also have provided a controlled release of chlorine dioxide gas.  Speronello further recognized the desirability of providing controlled release of chlorine dioxide gas (see at least the abstract).  It is noted that 

 Further on pages 9-10 of the response, regarding the Annous reference, Applicant urges that the reference does not disclose a monolithic polymer composition with channeling agents that are capable of releasing chlorine dioxide gas.
It is noted however, that Annous has not been relied on for the particulars of the chlorine dioxide gas releasing agent, nor the entrained polymer composition.  Rather, Annous further evidences that the art recognized the desirability of having chlorine dioxide gas released into a sealed package.  Speronello suggests a sealed container, as does Kibele.  In view of Speronello as further evidenced by Annous, it would have been obvious to one having ordinary skill in the art to incorporate a chlorine dioxide gas releasing agent in Kibele’s entrained polymer composition, for the purpose of taking advantage of the benefits of having an antimicrobial gas such as chlorine dioxide being released into the package.

Further on page 10 of the response, regarding the Speronello reference, Applicant urges that the reference does not teach or suggest incorporating metal chlorites into polymer compositions; and that the compounds of Speronello cannot alone be processed and made into polymer compositions like Applicant’s invention, such as by extrusion or injection molding.
It is noted however, that the claims are not directed to the method of making the article, but rather, are directed to the entrained polymer composition, article including 
On page 11 of the response, regarding the Barenberg reference, Applicant urges that Barenberg does not teach a monolithic chlorine dioxide releasing polymer composition that does not have separate layers.  
It is initially noted that the claims do not recite a monolithic chlorine dioxide releasing polymer composition that does not have separate layers.  Furthermore, Barenberg further evidences the desirability of providing an extended release of chlorine dioxide gas over an extended period of time, while using concentrations of chlorine dioxide gas can be used for extending the presence of chlorine dioxide gas in the headspace.  The combination already suggests a controlled release of chlorine dioxide gas, such that to modify the “system” so as to provide a presence of chlorine dioxide gas for achieving the requisite efficacy would have been obvious to one having ordinary skill in the art.

Further on page 11 of the response, regarding Wellinghoff, Applicant urges that the claimed invention is in contrast to Wellinghoff who teaches chlorine dioxide gas generation via electromagnetic energy.
It is noted however, that the reference was not relied on for the particulars of the activation to produce chlorine dioxide gas, but rather to teach that it has been conventional in the art to produce a gas releasing powder into a film of a particular thickness.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is also noted, however, that Wellinghoff teaches moisture controlled generation of a gas, such as chlorine dioxide (see paragraph 23). 

On pages 11-12 of the response, regarding the Machado and Wood references, Applicant urges that Machado does not teach the claimed entrained polymer compositions.
It is noted however, that the references were not relied on for teaching the claimed entrained polymer composition.  Rather, the references teach that it has been notoriously conventional in the art of packaging including gas generating agents, for the gas generating agent to be positioned above a midline of a container sidewall, with the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.